     Case: 4:18-cv-00079-DMB-JMV Doc #: 172 Filed: 05/12/20 1 of 1 PageID #: 2733




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION


MELTON PROPERTIES, LLC et al.                                                                   PLAINTIFFS

V.                                                    CIVIL ACTION NO. 4:18-cv-00079-DMB-JMV

ILLINOIS CENTRAL RAILROAD
COMPANY et al.                                                                                DEFENDANTS
                                                    ORDER

        This matter is before the court on the motion [126] of GHD Services, Inc. (“GHD”) to

quash or modify subpoena duces tecum served by the plaintiffs. For the reasons discussed below,

the motion will be denied. Provided however, GHD’s response to the subpoena is not due until

July14, 2020.

        GHD’s motion to quash is premised on the same arguments as those set forth in ICRR’s

[125] memorandum in support of its motion for protective order, which concerned the same

subpoena at issue here. Doc. #124-1; Doc. #126-1.1

        Because the Court has, today, entered an order with respect to the aforementioned motion

of ICRR, the court hereby incorporates by reference the legal and factual analysis contained

therein. Having done so, the motion to quash is DENIED.

        Provided however, GHD shall have until July 14, 2020 to respond to the subpoena.

        SO ORDERED, this Tuesday, May 12, 2020.
                                                         /s/ Jane M. Virden
                                                         UNITED STATES MAGISTRATE JUDGE




1
  See also Doc. #126 at 3 (“For the reasons fully explained and supported in ICRR’s Motion for Protective Order and
supporting memorandum, which GHD incorporates herein by reference, GHD moves the Court for an order pursuant
to Rule 45(d)(3)(A)(iii) to quash or modify the subpoena to the extent it seeks the production of information ICRR
contends is privileged and/or otherwise protected under Rule 26 and/or the work product doctrine.”).
